DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-7 and 9-19 remain pending in the application.
The previous drawing objection is withdrawn due to the cancellation of claim 8.
Applicant’s arguments regarding the rejection of claims 1-2, 4, 6-7, 9 and 12 under 35 USC 102 as being anticipated by Behnke have been fully considered, and are persuasive. Behnke does not teach a seal as required by amended claim 1. The rejection is withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion fixedly connected to the upper part” from claim 1 and “through holes via which the housing is fastenable to a bottom side of the upper part” from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim appears to be nearly identical to lines 9-12 of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-7, 9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (US2011/0171022) (“Behnke”) in view of Abreu (US2019/0257294) (“Abreu”). 
Regarding claim 1, Behnke teaches (Fig. 1) a bearing assembly for a wind turbine including a tower and a nacelle, the bearing assembly comprising: a lower part (6) that is attachable to the tower, an 
Behnke fails to teach a seal assembly, the seal assembly comprising a housing having a first portion fixedly connected to the upper part, a cylindrical second portion depending from the first portion and encircling a portion of the lower part, and at least one seal element mounted to an interior of the second portion and contacting the lower part to form a seal therewith.
In an analogous art, Abreu teaches a wind turbine bearing. Abreu teaches (Fig. 4) a seal assembly comprising a housing (60) fixedly connected to an upper bearing housing, a second portion (Fig. 4) depending from the attachment portion, and a seal element (62) mounted to form a seal with the lower portion of the bearing housing. Abreu teaches the seal contains lubricant for the bearing (Paragraph [0004]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Behnke and add a seal assembly, the seal assembly comprising a housing having a first portion fixedly connected to the upper part, a cylindrical second portion depending from the first portion and encircling a portion of the lower part, and at least one seal element mounted to an interior of the second portion and contacting the lower part to form a seal therewith as taught by Abreu to contain lubricant. 
Regarding claim 2, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches (Fig. 1) the brake disc is disposed on the lower part, and the brake caliper is disposed on the upper part. 
Regarding claim 4, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches the brake caliper is a hydraulically driven brake caliper (Paragraph [0031]). 
Regarding claim 6, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches (Fig. 1) the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”). 
Regarding claim 7, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches (Fig. 1) the bearing is a double-row ball bearing. 
Regarding claim 9, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches the brake caliper includes a brake lining that includes organic linings (graphite, see Paragraph [0028]. 
Regarding claim 12, Behnke in view of Abreu teach the seal assembly of claim 1, and Behnke further teaches (Fig. 1) a wind turbine including the bearing assembly according to claim 1. 
Regarding claim 13, Behnke in view of Abreu teach the seal assembly of claim 1, and Abreu further teaches the first portion comprises a flange having a diameter greater than a diameter of the second portion (see Fig. 4).
Regarding claim 14, Behnke in view of Abreu teach the seal assembly of claim 1, and Abreu further teaches (Fig. 4) the flange includes a plurality of axially extending through holes (secured by bolts into the upper bearing housing) via which the housing is fastenable to a bottom side of the upper part. 
Regarding claim 15, Behnke in view of Abreu teach the seal assembly of claim 1, and Abreu further teaches (Fig. 4) the at least one seal element is mounted in a seal carrier.
Regarding claim 19, the claim is rejected identically to claim 1 above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Abreu, and further in view of Keller et al. (US8075266) (“Keller”).
Behnke in view of Abreu teach the bearing assembly of claim 1, but fail to teach the brake caliper is an electrically driven brake caliper. 
In an analogous art, Keller teaches a wind turbine with a yaw adjustment system. Keller teaches (Fig. 1) an electric brake caliper (36) to hold an azimuth adjustment device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Behnke in view of Abreu and change the brake caliper to be electrically driven as taught by Keller to provide a stopping force to the yaw adjustment system. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Abreu, and further in view of Schaeffler (DE202007019326) (“Schaeffler”). 
Regarding claim 10, Behnke in view of Abreu teach the bearing assembly of claim 1, but fail to teach the brake caliper includes a nickel-diamond coated brake lining. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Behnke in view of Abreu and change the brake caliper to include a nickel-diamond coated brake lining as taught by Schaeffler to provide a friction-increasing coating. 
Regarding claim 11, Behnke in view of Abreu teach the bearing assembly of claim 1, and Behnke further teaches (Fig. 1) the brake disc is disposed on the lower part and the brake caliper is disposed on the upper part, the brake caliper is a hydraulically driven brake caliper (Paragraph [0031]), and the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”).  
Behnke in view of Abreu fail to teach the brake caliper includes a nickel-diamond coated brake lining. 
In an analogous art, Schaeffler teaches a bearing brake. Schaeffler teaches the brake material is a nickel-phosphorus base with additional diamond material (see translation, Paragraph [0011]), to provide a friction-increasing coating (see translation, Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Behnke in view of Abreu and change the brake caliper to include a nickel-diamond coated brake lining as taught by Schaeffler to provide a friction-increasing coating. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Abreu, and further in view of Walter et al. (US377336) (“Walter”).
Behnke in view of Abreu teach the bearing assembly of claim 16, and Abreu further teaches (Fig. 4) the at least one seal element comprises a least one radial seal element, and a wind turbine including the bearing assembly (fig. 1).
Behnke in view of Abreu fail to teach the at least one seal element comprises a plurality of seal elements, wherein each seal element of the plurality of seal elements is mounted in a respective seal carrier ring
In an art solving the same problem of rotatable member sealing, Walter teaches a shaft seal. Walter teaches (Fig. 5) a plurality of redundant seals (28, 29, 30) to seal the space between shaft and housing.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CAMERON A CORDAY/Examiner, Art Unit 3745

/J. Todd Newton/Primary Examiner, Art Unit 3745